Title: From Benjamin Franklin to David Hartley, 16 [February] 1782
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy 16. [February] 1782.
I received your favour of the 24th. past wherein you have taken the Pains to rectify a Mistake of mine relating to the Aim of your Letters. I accept kindly your Explication and hope you will excuse my error when you reflect, that I know of no Consent given by France to our treating separately for Peace, and that there has been mixt in most of your Conversations & Letters, various Reasonings to show that if France should require something of us that was unreasonable we then should not be obliged by our Treaty to join with her in continuing the War. As there had never been any such Requisition, what could I think of such Discourses? I thought, as I suppose an honest Woman would think, if a Gallant should entertain her with Suppositions of Cases in which Infidelity to her Husband would be justifiable. Would not she naturally imagine, seeing no other Foundation or Motive for such Conversation, that if he could once get her to admit the general Principle, his intended next Step would be to persuade her that such a Case actually existed. Thus knowing your Dislike of France & your strong desire of recovering America to England; I was impress’d with the Idea that such an Infidelity on our Part would not be disagreable to you, and that you were therefore aiming to lessen in my Mind the Horror I conceive at the Idea of it. But we will finish here by mutually agreeing that neither you were capable of proposing, nor I of acting on such Principles.
I cannot however forbear endeavouring to give a little possible Utility to this Letter by saying something on your Case of Dunkirk. You do not see why two Nations should be deemed natural Enemies to each other. Nor do I; unless one or both of them are naturally mischievous and insolent. But I can see how Enmities may be long continued even during a Peace, tend to shorten that Peace or to rekindle a War. That is when either Party, having an Advantage in the War, shall exact Conditions in the Treaty of Peace that are goading and constantly mortifying to the other. I take this to be the Case [of] your Commissioner at Dunkirk. What would be your Feelings, if France should take & hold Possession of Portsmouth or Spain of Plymouth after a Peace, as you formerly held Calais & now hold Gibraltar? Or on restoring your Ports, should insist on having an insolent Commissioner stationed there, to forbid your placing one stone upon another by Way of Fortification? You would probably not be very easy under such a Stipulation. If therefore you desire a Peace that may be firm & durable, think no more of such extravagant Demands. It is not necessary to give my opinion farther on that Point, yet I may add frankly as this is mere private Conversation between you and me, that I do think a faithful Ally, especially when under obligations for such a great and generous assistance as we have received, should fight as long as he is able to prevent, (as far as his continuing to fight may prevent) his Friends being compelled again to suffer such an Insult.
My dear Friend, the true Pains you are taking to restore Peace, whatever may be the Success, intitle you to the Esteem of all good Men. If your Ministers really desire Peace, methinks they would do well to impower some to make Propositions for that Purpose. One or other of the Parties at War must take the first Step. To do this belongs to the wisest. America being a Novice in such affairs has no Pretence to that Character; and indeed, after the answer given us by Lord Stormont (When we proposed to him something relative to a mutual Treatment of Prisoners, with humanity) that the King’s Ministers received no Applications from Rebels, unless when they came to implore his Majesty’s Clemency; it cannot be expected that we should hazard the exposing ourselves again to such Insolence. All I can say farther at present is, that in my Opinion your Enemies do not aim at your Destruction, and that if you propose a Treaty, you will find them reasonable and equitable in their Demands, provided that on your Side they meet with the Same good Dispositions. But do not dream of dividing us; you will certainly never be able to effect it.
With great Regard & affection, I am ever, Dear Sir, Your &c
D. Hartley Esqr.
